DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  While paragraph [0264] of the specification as filed declares: “It should be understood, however, that computer-readable storage media and data storage media do not include connections, carrier waves, signals, or other transitory media, but are instead directed to non-transitory, tangible storage media.” And claim 24 merely states “computer-readable storage medium”. The claim should read “non-transitory computer-readable storage medium”. Appropriate correction is required.

Claim 26 recites “the device of claim 25”. While claim 25 does recite a device, and therefore there is no literal antecedent basis issue with the device of claim 26, it is apparent that the device of claim 25 should be “a non-transient computer-readable storage medium having stored thereon instruction that when executed, cause one or more processor to” and that that computer-readable medium should also be recited in claim 26. Appropriate correction is required.

Claim 27-28 recite “the device of claim 26”. While claim 26 does recite a device, and therefore there is no literal antecedent basis issue with the device recited in claims 27-28, it is apparent that the device of claim 26 should be “a non-transient computer-readable storage medium having stored thereon instruction that when executed, cause one or more processor to” and that that computer-readable medium should also be recited in claims 27-28. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "The device of claim 24" in the first line. There is insufficient antecedent basis for this limitation in the claim as there is no device recited in independent claim 24. It is apparent that the device of claim 25 should be “a non-transient computer-readable storage medium having stored thereon instruction that when executed, cause one or more processor to” as the Examiner has suggested for claim 24.

Allowable Subject Matter
Claims 1-23 are allowed.
Claim 24 would be allowable with appropriate corrections.
 Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to correct the objections and if that base claim is rewritten to overcome the § 35 U.S.C. 112(b) rejection of claim 25.
The following is an examiner’s statement of reasons for allowance: the closest prior art McCarthy, Document: JVET-S0105 of Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 19th Meeting: by teleconference, 22 June – 1 July 2020 which teaches one_subpic_per_pic_constraint_flag equal to 1 specifies that each picture shall contain only one subpicture and the value of sps_subpic_info_present_flag shall be equal to 0. one_subpic_per_pic_constraint_flag equal to 0 does not impose such a constraint. When one_slice_per_pic_constraint_flag is equal to 1, the value of one_subpic_per_pic_constraint_flag shall be equal to 1. When not present, one_subpic_per_pic_constraint_flag is inferred to be equal to 0; and Lai et al., (US 2021/0136420) which teaches a first syntax and a second syntax. The first syntax is related to a target number of bits used to represent a set of third syntaxes and each third syntax specifies one subpicture ID for one subpicture in a set of subpictures. The second syntax is related to a total number of subpictures in the set of subpicture. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar method of encoding limitations of claim 10, device limitations of claim 19 and non-transitory computer-readable medium limitations of claim 24) including a method of decoding video data, the method comprising: decoding, from a coded video bitstream, a first syntax element that specifies a constraint for a second syntax element that specifies whether subpicture information is present in the coded video bitstream and whether more than one subpicture is allowed to be present in the coded video bitstream; and decoding, based on the constraint specified by the first syntax element, the second syntax element.
An addition reason for allowance is found in the disclosure on page 11 of the provisional application, 63/036,320 (to which the instant application claims priority) where the specific underlined allowable subject matter is taught. The Document: JVET-S0105 was published as early as June 22, 2020. However, provisional application, 63/036,320 was filed earlier, on June 8, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/            Primary Examiner, Art Unit 2485